Citation Nr: 0801593	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypoxemia claimed 
as the residuals of depressurization. 

2.  Entitlement to service connection for sinusitis claimed 
as the residuals of depressurization. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1949 and February 
1951 and December 1952 to December 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The veteran testified at a videoconference hearing before the 
undersigned in August 2007.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hypoxemia was not shown in service and there is no medical 
evidence of record that links his current hypoxemia to 
military service.


CONCLUSION OF LAW

A chronic disorder claimed as hypoxemia was not incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that June and August 
2004 pre-rating notice letters complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was done in this case as these notice letters 
were issued prior to the RO's initial adjudication in October 
2005.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. In the present case, an April 2006 
letter, gave the veteran the notices required per 
Dingess/Hartman v. Nicholson.  The Board notes that any error 
in the timing or form of this notice is harmless.  Id. 
Because the Board's decision herein denies service connection 
for hypoxemia, no disability rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has also been provided VA examination 
as well as a personal hearing before the undersigned acting 
Veterans Law Judge.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for hypoxemia 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, the record contains diagnoses that include severe 
ventilatory limitation, obstructive, hypoxemia, consistent 
with chronic obstructive pulmonary disease 
(COPD)/emphysema/chronic bronchitis.  

The problem with the veteran's claim for service connection 
for hypoxemia arises with the second and third elements of 
Hickson.  In regard to the second element of Hickson, 
evidence of inservice injury, the record does not show any 
complaints, treatment or diagnoses regarding hypoxemia.  

However, the veteran believes that his current disability 
arises from an inservice incident in which he received 
treatment for sinusitis.  The service medical record relates 
that in 1954, the veteran reported that he was asleep during 
depressurization of an airplane and developed sinus 
headaches.  The diagnosis was sinusitis.  In 1955, he was 
treated for barosinusitis after a training session in a 
barometer chamber.  Significantly, however, a review of the 
records associated with treatment does not show any 
complaints or clinical references to hypoxemia.  Further, 
clinical evaluation at the time of separation revealed no 
pertinent abnormality regarding hypoxemia in December 1956.  
In fact, the current evidence indicates that the current 
hypoxemia is only associated with the veteran's 
non service-connected COPD.  

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that hypoxemia was 
incurred during military service.  The medical records do not 
include any opinion stating that hypoxemia was either 
incurred in, or aggravated during service by either an injury 
or by any other means.  The medical opinion of record is 
quite the opposite and does not support such a theory.  The 
veteran was examined in order to obtain an opinion as to the 
presence of any residuals associated with the aforementioned 
inservice incidents including hypoxemia.  A VA examiner in 
July 2005 diagnosed "past history of barometric episodes 
with sinusitis without recorded sequelae in the patient[']s 
medical record."  Such a diagnosis would suggest that the 
veteran does not have any residuals associated with his 
inservice treatment.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  The evidence is not in equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.  


ORDER

Service connection for hypoxemia is denied.


REMAND

The veteran claims that he should be granted service 
connection for sinusitis.  At his personal hearing, the 
veteran indicated that he began receiving VA treatment for 
sinusitis in 1998.  He also indicated that he continues to 
receive VA treatment for sinusitis.  The clinical 
documentation associated with this medical care has not been 
incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of the 
clinical records from North Little Rock, 
Arkansas, VA Medical Center that date 
from 1998 to the present.  These records 
should be associated with the claims 
folder.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
addressing all evidence added to the 
record since the previous supplemental 
statement of the case, and given an 
opportunity to respond.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


